Citation Nr: 0827589	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-36 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1970 to January 
1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board notes that the veteran initially requested a Travel 
Board hearing at the RO, but in March 2005 withdrew his 
request and elected to proceed with appellate review.  

This appeal was remanded by the Board in February 2007 for 
additional development; however, as explained below all of 
the requested development was not accomplished and the case 
must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the claims folder, the Board finds that this 
appeal must be remanded for additional development to comply 
with the February 2007 Board Remand.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  A remand by the Board 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In February 2007, the Board remanded this case for a VA 
examination to determine the etiology of the veteran's 
hypertension.  The Board specifically requested that a VA 
examiner provide an opinion whether hypertension was caused 
by or aggravated by diabetes mellitus or any other service-
connected disability, including coronary artery disease and 
peripheral neuropathy of the lower extremities.  

In September 2007, the veteran was afforded a VA examination.  
The examination, however, reflected factual errors so the 
veteran was afforded an additional VA examination in January 
2008.  The January 2008 VA examiner found that hypertension 
manifested after diabetes mellitus.  The examiner opined that 
hypertension could not be clearly related to diabetes 
mellitus without speculation.  Although this opinion is in 
partial compliance with the February 2007 Board Remand, the 
examiner did not provide an opinion regarding whether 
hypertension was caused or aggravated by any other service-
connected disability, including coronary artery disease and 
peripheral neuropathy.  

For the foregoing reasons, the Board finds that the January 
2008 VA examination does not comply with the February 2007 
Board Remand.  As such, another medical examination and nexus 
opinion is warranted in this case to determine if 
hypertension was caused or aggravated by coronary artery 
disease or peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should return the file to the 
examiner who conducted the last 
examination, or if not available, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his 
hypertension.  The claims folder should be 
made available to the examiner for review 
and that it was available should be noted 
in the report.  All necessary tests and 
studies should be performed.  Following 
review of the claims file and examination 
of the veteran, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that any current 
hypertensive disorder was caused by or 
aggravated by his service-connected 
coronary artery disease or peripheral 
neuropathy of the lower extremities.  

If the examiner concludes that 
hypertension was aggravated by either 
coronary artery disease or peripheral 
neuropathy, the examiner should determine 
the increase in severity of the 
hypertension as well as well as 
distinguish between the level of 
aggravation and the natural progression of 
the disorder.  If the examiner finds there 
was aggravation, but can not quantify the 
degree of aggravation that fact should be 
noted in the report.  The examiner should 
provide a rationale for any opinion 
provided.  If the examiner is unable to 
provide an opinion, the examiner should 
explain why an opinion could not be 
reached. 

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

